Citation Nr: 1705816	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for labyrinthitis (claimed as vertigo).

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for bilateral glaucoma and cataracts (claimed as eye disorder).

5.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus with hypertension and erectile dysfunction (ED).

6.  Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to July 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was previously before the Board in September 2014, when each issue was remanded for additional development of the evidence.  At the time of the September 2014 Board remand, the appeal included the additional issue of entitlement to service connection for major depressive disorder; however, that issue is no longer in appellate status as the claim was resolved by a complete grant of the benefit sought in the RO's July 2015 rating decision awarding service connection for major depressive disorder.


FINDING OF FACT

In a March 2016 statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeals seeking increased ratings for (1) labyrinthitis, (2) peripheral neuropathy of the right lower extremity, (3) peripheral neuropathy of the left lower extremity, (4) bilateral glaucoma and cataracts, (5) type 2 diabetes mellitus with hypertension and ED, and (6) CAD.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal have been met with regard to the claims seeking increased ratings for (1) labyrinthitis, (2) peripheral neuropathy of the right lower extremity, (3) peripheral neuropathy of the left lower extremity, (4) bilateral glaucoma and cataracts, (5) type 2 diabetes mellitus with hypertension and ED, and (6) CAD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted written correspondence to VA in March 2016 stating: "I consider the VA grant of 100 permanent and total as satisfying all pending appeal issues.  Please withdraw my pending appeal."  This statement was accompanied by a cover letter from the Veteran's representative presenting the "Veteran's request to withdraw his pending appeal on all issues."  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeals seeking increased ratings for (1) labyrinthitis, (2) peripheral neuropathy of the right lower extremity, (3) peripheral neuropathy of the left lower extremity, (4) bilateral glaucoma and cataracts, (5) type 2 diabetes mellitus with hypertension and ED, and (6) CAD.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.



ORDER

The appeals seeking increased ratings for (1) labyrinthitis, (2) peripheral neuropathy of the right lower extremity, (3) peripheral neuropathy of the left lower extremity, (4) bilateral glaucoma and cataracts, (5) type 2 diabetes mellitus with hypertension and ED, and (6) CAD are dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


